United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2457
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Eastern District of Arkansas.
Andrew Curtis Smith,                    *
                                        *      [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: July 27, 2007
                                Filed: August 1, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Andrew Curtis Smith (Smith) appeals the 46-month prison sentence the district
     1
court imposed after Smith pled guilty to transporting child pornography, in violation
of 18 U.S.C. § 2252A(a)(1). For reversal, he argues his sentence–which was at the
bottom of the advisory United States Sentencing Guidelines range–was unreasonable
upon due consideration of the 18 U.S.C. § 3553(a) factors.




         1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       We disagree. See United States v. Booker, 543 U.S. 220, 261-62 (2005)
(discussing appellate review for unreasonableness). The record shows the district
court properly considered the undisputed advisory Guidelines range, the nature of the
offense, sentencing objectives, and Smith’s history and circumstances (including
Smith’s lack of a criminal record, age and several positive letters written on Smith’s
behalf). We see no basis to conclude the sentence is unreasonable. See Rita v. United
States, __ U.S. __, __, 127 S. Ct. 2456, 2462-69 (2007) (discussing the application of
the presumption of reasonableness accorded a sentence that reflected the proper
application of the advisory Guidelines); United States v. Harris, __ F.3d __, __, No.
06-2892, 2007 WL 1964651, at *3 (8th Cir. July 9, 2007) (concluding sentence within
advisory Guidelines range is presumptively reasonable).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-